Stewart, J.,
filed the following concurring opinion : From the proof adduced in the cause, there would be no difficulty in the establishment of the trust asserted in the bill, if the complicity of the complainant in the fraud to elude his creditors, did not incapacitate him according.to the well settled rules of law, from maintaining his claims.
Resulting trusts are expressly excepted, by the 8th section of the Statute of Frauds from its operation.
*535Both upon reason and authority, there is no doubt, i parol proof of facts and circumstances, may be adduced in a Court of Equity, to establish such trusts. Dryden vs. Hanway, 31 Md., 254.
It is quite obvious, that there is abundant evidence in this case, to show that the property in question, was mainly, if not entirely purchased by means and'moneys advanced to Eoman by Mali.
It is equally manifest that these parties, Eoman and Mali, were in fraudulent collusion to have the funds of the latter so invested in the property, as to evade the claims of his creditors.
Under such circumstances, that is, where two or more persons have been engaged in a fraudulent transaction to injure another, it is the established rule, that neither law nor equity will interfere to relieve either as against the other, from the consequences of their misconduct. Freeman vs. Sedwick, 6 Gill, 28.
This principle, in the administration of justice has its foundation in reasons of public policy.
The Courts have uniformly considered it the better and more effectual way to discourage fraud, not to interpose and adjudicate between the participants therein, except where their action may be necessary, to counteract the fraud.
The contract between such parties is enforced or avoided, as may best answer that purpose.
To allow the complainant to succeed through the Courts, in the recovery of the property in question, would not have the effect to counteract the fraud, but to render it successful. By permitting Eoman to hold it, it is true, he derives a benefit from the fraud, but that is through Mali’s agency, and the Court as between them, will not interfere for the reasons stated.
As to the effect of the fraud upon the interest of both delinquents in such cases, if the Courts had the power, *536probably the better disposition to make of property thus perverted, would be to condemn it .to public uses, after satisfying any just claims thereon; and thus deprive both of any right to hold it.
That Mali was very much under the guidance and direction of Roman, as the leading and master spirit in the fraudulent conspiracy, would seem to admit of no doubt; but that he was influenced by him to such extent, as to excuse and relieve him from the operation of the rule, is a proposition not to be defended, except at the sacrifice of the rule.
To relax the rule in cases where the relation of counsel ;and client existed, in favor of the latter, and make his .'case per se, an exception, would create a distinction without ‘adequate reason. Whilst this has been done in some instances, in derogation of the general rule, its policy or justice may be well doubted. The uniform recognition of such exception might lead to pernicious results.
If the inequality of capacity between counsel and client, were such as to render the latter excusable upon general ■ grounds applicable to all parties, there would be no reaIson to make the special exception.
There might be cases when the converse of the proposition would he true, where the counsel might be under the superior influence of his more sagacious client.
It is not always the case, that the counsel has more intelligence, or can exert more influence than the client.
Whilst an ignorant client, in the hands of more adroit counsel, might be entitled to some consideration ; if it happened that the client in another case was the equal, or superior of his counsel, his exemption from the effect of the rule, would be simply preposterous.
Unable to apprehend the propriety of deviating from the general rule, where the relation of counsel and client exist, upon any principle of public policy or sound reason, I can discover no ground for distinguishing this case.
*537The position of counsel, as a minister of the law, may be a circumstance to be considered with other facts, in deciding in any case, upon appropriate grounds, whether the rule ought to be applied.
Both parties here, according to the evidence are properly in delicto.
Where they are in pari delicto, the rule “potior est conditio defendentis,” strictly applies.
If they are participes criminis, although in different degrees, the rule on that account is not to be evaded ; for no man can be permitted to set up his own iniquity, or its result, although less criminal than his confederate, as a ground of action, any more than his confederate, can plead his, as a defence.
Where both parties are involved in the fraud, although the one, to some extent, under the influence of the other, and therefore, it may be, less guilty in the forum of absolute justice ; it is not the province of the Court, nor within their power, to exactly graduate their relative demerit or delictum ; and because one is not quite so bad as the other, to relieve him of his disability under the rule.
That would impair the practical virtue of the rule, by metaphysical refinements, and the Court could reach no satisfactory conclusion.
The duty of adjudicating between the comparative faults of contestants, is not imposed upon the Court; and it is not their province to determine mere moral questions.
Men are so differently constituted in their endowments and capacities, that there could hardly be a case where two or more parties were concerned in a fraud, but that one would be in some degree under the influence of another.
To measure their precise relative criminality by the moral standard, where there are slight shades of difference, would be a difficult and speculative undertaking, not necessary to the attainment of practical justice. Where the disparity between confederates in fraud, virtually *538amounts to the irresponsibility of the one, the reason of ■the rule would cease to operate, and he should not be denied the right to maintain his action against the other. But, if both, are substantially, or without reasonable extenuation in delicto, they must be treated as in pari delicto, where there are no other sufficient reasons, entitling the one to he relieved from the application of the rule. The Court is not called upon to decide which was the worse man of the two, or which proved false to the other. See 2 Parsons on Contracts, 782.
Were they both, grossly in fault, and is there any thing fairly entitling the one to sue the other, notwithstanding the rule applicable to confederates in crime, are the questions involved.
Applying that rule so firmly established, to the confederates in this fraud, considering all their relations and capacities, there would seem to be no other alternative, according to the facts in this case, but to leave the parties, where by their conduct they have placed themselves in relation to the property in question.
For the purpose of eluding his creditors, Mali having entrusted his funds to the keeping of Roman, and confided the management of the enterprise to him ; if he has been deceived by his accomplice ; upon what principle can he expect the Courts to come to his aid and rescue him, in the absence of proof that such was the influence exerted over him professionally, or otherwise by Roman, that he had not the power to resist it ?
This has not been attempted, but the evidence exhibits him, the surviving victim of his own fraudulent complicity, •asking to be relieved.
It is beyond the power of the Court governed by its established rules, to give him the relief sought by the bill. The decree of the Circuit Court must be reversed and the bill dismissedj without prejudice to any right he may be able to establish under the confidential letter of Roman to the respondent.'